  Case: 3:21-cv-00133-MJN-SLO Doc #: 9 Filed: 08/17/21 Page: 1 of 7 PAGEID #: 91




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

PARALLAX ADVANCED RESEARCH
CORPORATION f/k/a WRIGHT STATE
APPLIED RESEARCH CORPORATION,

       Plaintiff,                                    Case No. 3:21-cv-133

vs.

SPG INSTITUTE, INC.,                                 District Judge Michael J. Newman
                                                     Magistrate Judge Sharon L. Ovington
       Defendant.
______________________________________________________________________________

   ORDER: (1) GRANTING PLAINTIFF’S MOTION FOR A DEFAULT JUDGMENT
 (DOC. NO. 8); (2) GRANTING A DECLARATORY JUDGMENT TO PLAINTIFF FOR
   $906,450.31; AND (3) PROVIDING PLAINTIFF WITH THIRTY DAYS LEAVE IN
     WHICH TO BRIEF WHETHER FEES, INTEREST OR COSTS SHOULD BE
                         ADDITIONALLY AWARDED HERE
_____________________________________________________________________________

       Plaintiff -- a non-profit corporation duly organized and existing under the laws of the State

of Ohio -- brings this action to obtain payment from Defendant SPG Institute, Inc., a Virginia

corporation, for services rendered under a contract between them. Id. After Defendant failed to

timely respond to Plaintiff’s complaint or appear in this matter, the Clerk of Court docketed an

entry of default against Defendant pursuant to Fed. R. Civ. P. 55(a). Doc. Nos. 5, 6. Plaintiff

thereafter moved for a default judgment pursuant to Fed. R. Civ. P. 55(b). Doc. No. 8. Defendant

did not file a memorandum in opposition, and the time for doing so under S.D. Ohio Civ. R.

7.2(a)(2) has expired. In now moving for a default judgment, Plaintiff seeks a declaratory judgment

for a sum certain of $906,450.31, pre-and post-judgment interest, and costs against Defendant.

Doc. No. 8.
  Case: 3:21-cv-00133-MJN-SLO Doc #: 9 Filed: 08/17/21 Page: 2 of 7 PAGEID #: 92




                                                  I.

       Diversity jurisdiction exists over a suit between citizens of different states when the amount

in controversy “exceeds the sum or value of $75,000, exclusive of interest and costs.” 28 U.S.C. §

1332(a). Here, Plaintiff is a non-profit corporation duly organized and existing under the laws of

the State of Ohio, Defendant is a non-profit corporation organized under the laws of Virginia, and

the amount in controversy exceeds $75,000. Doc. No. 1 at PageID 2; Caterpillar Inc. v. Lewis, 519

U.S. 61, 68 (1996) (citing State Farm Fire & Casualty Co. Tashire, 386 U.S. 523, 531 (1967)).

Therefore, jurisdiction is proper under 28 U.S.C. § 1332(a).

                                                  II.

       A party is in default when that it fails to “plead or otherwise defend” an action. Fed. R.

Civ. P. 55(a). Once default is shown by affidavit or otherwise, “the clerk must enter the party’s

default.” Id. Following the entry of default against a defaulting party, and where “plaintiff’s claim

is for a sum certain or a sum that can be made certain by computation, the clerk -- on the plaintiff’s

request, with an affidavit showing the amount due -- must enter judgment for that amount and

costs against a defendant who has defaulted by not appearing and who is neither a minor nor an

incompetent person.” Fed. R. Civ. P. 55(b)(1). Otherwise, “the party must apply to the court for

a default judgment.” Fed. R. Civ. P. 55(b)(2).

       In determining whether to enter a default judgment, the Sixth Circuit has held that the

district court should consider the following factors: “1) possible prejudice to the plaintiff; 2) the

merits of the claims; 3) the sufficiency of the complaint; 4) the amount of money at stake; 5)

possible disputed material facts; 6) whether the default was due to excusable neglect; and 7) the

preference for decisions on the merits.” Russell v. City of Farmington Hills, 34 F. App’x 196, 198

(6th Cir. 2002). Additionally, the Court must determine that jurisdiction is proper over the



                                                  2
  Case: 3:21-cv-00133-MJN-SLO Doc #: 9 Filed: 08/17/21 Page: 3 of 7 PAGEID #: 93




defendants at issue. Citizens Bank v. Parnes, 376 F. App’x 496, 501 (6th Cir. 2010) (“Personal

jurisdiction over a defendant is a threshold issue that must be present to support any subsequent

order of the district court, including entry of the default judgment”).

       Plaintiff’s attorney submitted an affidavit stating that Defendant was successfully served

with a summons and that he subsequently returned the executed summons to the Clerk of Court.

Doc. No. 6-1 at PageID 75-76. Despite proper service, Defendant has failed to file an answer or

otherwise plead in response to Plaintiff’s complaint within the time allowed under Fed. R. Civ. P.

12. As a result, the Clerk entered a default against Defendant. Doc. No. 7. Defendant has since

failed to offer any objection to the entry of default and has not moved to set aside that default.

Without such action by Defendant, the record lacks any explanation for Defendant’s failure to

respond to Plaintiff’s complaint. Therefore, default judgment is warranted against Defendant.

       This does not end the matter because a default judgment fails as a matter of law if the

plaintiff’s complaint does not assert a plausible claim upon which relief can be granted. See

General Conference Corp. of Seventh-Day Adventists v. McGill, 617 F.3d 402, 407 (6th Cir. 2010);

see also Nat’l Auto Group, Inc. v. Van Devere, Inc., No. 5:20-cv-2543, 2021 WL 1857143, at *3

(N.D. Ohio 2021) (and cases cited therein).

                                                 III.

       Once default has been entered, the factual allegations in the complaint, except those related

to damages, are accepted as true. See Fed. R. Civ. P. 8(b)(6) (finding all allegations in a complaint

not timely denied are accepted as true); Stooksbury v. Ross, 528 F. App’x 547, 551 (6th Cir. 2013)

(treating the factual allegations of a complaint on liability as true because defendant produced no

timely responsive pleading).




                                                  3
    Case: 3:21-cv-00133-MJN-SLO Doc #: 9 Filed: 08/17/21 Page: 4 of 7 PAGEID #: 94




         The following relevant facts are thus accepted as true: on November 1, 2019, Plaintiff and

Defendant entered into an agreement known as the Cooperative Agreement Subaward 2019-ARC-

S-19005 (the “Agreement”). Doc. No. 1 at PageID 1. Pursuant to the Agreement, Plaintiff was to

“design, develop and integrate state of the art user modeling, deep learning, and natural language

processing techniques across all areas of ACT3 research . . .” for a period 24 months for a total of

$2,111,998.95. Id. at PageID 3. Article 6 of the Agreement provided an outline of the payment

process, requiring Plaintiff to submit invoices that were to be paid “within 15 calendar days of an

approved invoice.” Id. at PageID 3-4. Between August 2020 and February 2021, Plaintiff sent

seven invoices to Defendant requesting payment for services rendered. Id. at PageID 4. On January

14, 2021, Defendant issued an order suspending work under the Agreement for ninety days. 1 Id.

at PageID 5. Based on work performed prior to the suspension of work order, Plaintiff issued seven

invoices totaling $906,450.31. Id. at PageID 4-5.

         Upon receiving the suspension order, Plaintiff continued to contact Defendant concerning

payment on all seven invoices; however, Defendant did not respond to these communications. Id.

at PageID 5. On March 22, 2021, Defendant sent Plaintiff an email providing, “the Air Force has

issued a termination of contract order for the ARCNET contract. As a result we will be issuing a

termination notice for each Subaward, you should receive notice by the end of this week. We are

aware there are still outstanding invoices for work completed prior to January 14th and those

invoices will be paid.” Id. Later that day, Defendant sent Plaintiff a document terminating the

Agreement. Id. Plaintiff subsequently sent Defendant a letter demanding payment on the seven

invoices. Id. To date, Plaintiff has not received a response or payment. Id.

                                                         IV.


1
 Plaintiff notes that the final invoice, sent in February 2021, was for services rendered prior to the January 14, 2021
suspension of work order. Doc. No 1 at PageID5.

                                                           4
  Case: 3:21-cv-00133-MJN-SLO Doc #: 9 Filed: 08/17/21 Page: 5 of 7 PAGEID #: 95




       A default judgment is appropriate in this case in light of Defendant’s failure to respond to

the complaint and because Plaintiff’s well-pleaded allegations state a plausible breach of contract

claim against Defendant -- a claim over which the Court has subject matter (i.e., diversity)

jurisdiction. See Select Rehab., LLC v. Astoria Place of Columbus, LLC, No. 2:19-CV-4947, 2020

WL 6287115, at *2 (S.D. Ohio Oct. 27, 2020). The parties had a contract under which Defendant

promised to pay Plaintiff for services rendered. Doc. No. 1-1. Defendant further promised to pay

Plaintiff for services provided within fifteen days of receiving an invoice. Doc. No. 1 at PageID 3-

4. Plaintiff relied upon this promise, provided services to Defendant, and submitted invoices as

agreed upon in the Agreement. Id. To date, Defendant has not paid and has therefore breached

the parties’ agreement. Id.

       The Court recognizes that this matter involves a large sum of money. See Rooks v. Am.

Brass Co., 263 F.2d 166, 169 (6th Cir. 1959) (“[M]atters involving large sums of money should

not be determined by default judgments if it can be reasonably avoided”); see also PNC Bank,

Nat’l Ass’n v. Mid Mich. Feed Ingredients, LLC, No. 1:21-cv-10655, 2021 WL 2110744, at *7

(E.D. Mich. May 25, 2021) (“[W]hile the significant value of the outstanding balance and the

preference for merit-based decisions should be noted, neither factor would be so decisive as to

justify denying [Plaintiff]’s Motion for Default Judgment.”). Given the facts of the instant case,

however, the Court finds that granting a default judgment is proper. See PNC Equip. Fin., LLC v.

Keller, No. 1:12-CV-594-HJW, 2014 WL 11515877, at *5 (S.D. Ohio May 29, 2014), aff’d, 602

F. App’x 333 (6th Cir. 2015) (denying motion to set aside default judgment of $1,650,379.82

because (1) the defendant failed to establish excusable neglect for not defending the suit; and (2)

the matter was a straightforward breach of contract claim).




                                                 5
  Case: 3:21-cv-00133-MJN-SLO Doc #: 9 Filed: 08/17/21 Page: 6 of 7 PAGEID #: 96




       Where a case involves a direct promise to pay or repay a large sum, courts are more likely

to grant default judgment. See PNC Bank, 2021 WL 2110744, at *7 (granting default judgment of

$642,902.08 in straightforward breach of note case when defendant failed to appear on the matter);

see also Phillips 66 Co. v. Petros Rai Stations, LLC, No. 2:15-CV-0368, 2016 WL 1654957, at *6

(E.D. Cal. Apr. 27, 2016) (noting a willingness to grant default judgment in cases involving “a

breach of a direct promise to pay or repay large sums of money”). Here, Defendant promised to

pay Plaintiff for services rendered under the parties’ agreement and acknowledged that it had failed

to pay that sum. Doc. No. 1 at PageID 4-5 (“We are aware there are still outstanding invoices for

work completed prior to January 14th”).

       Additionally, courts are also more likely to grant a default judgment in cases where a

defendant has been entirely unresponsive. See Select Rehab., LLC, 2020 WL 6287115, at *2

(granting default judgment in the amount of $123,415.16 where defendant had failed to plead or

otherwise defend); Orms v. Bailey, CIV.A.5:05 257, 2006 WL 3845028, at *3 (E.D. Ky. Dec. 22,

2006) (denying motion to set aside default judgment of $10,430,029.49 because absent defendant

failed to show default was the product of excusable neglect); c.f. Wong v. Partygaming Ltd., 1:06-

CV-02376, 2008 WL 4449436, at *4 (N.D. Ohio Sept. 30, 2008), aff’d, 589 F.3d 821 (6th Cir.

2009) (granting motion to set aside entry of default judgment of $600 million after defendant

presented a meritorious defense); Cunningham v. MEC Enterprises, Inc., No. 10-13409, 2012 WL

1094330, at * 1 (E.D. Mich. Mar. 2, 2012) (denying default judgment of $700,000 because

defendant was actively involved and appeared on the matter). In this case, Defendant has failed to

appear, plead, or defend this action. Thus, default is appropriate.

       “[W]hile liability may be shown by well-pleaded allegations, the district court must

conduct an inquiry in order to ascertain the amount of damages with reasonable certainty.” DT



                                                 6
  Case: 3:21-cv-00133-MJN-SLO Doc #: 9 Filed: 08/17/21 Page: 7 of 7 PAGEID #: 97




Fashion LLC v. Cline, No. 2:16-cv-1117, 2018 WL 542268, at *2 (S.D. Ohio Jan. 24, 2018)

(quoting United States v. Parker-Billingsley, No. 3:14-cv-307, 2015 WL 4539843, at *1 (S.D.

Ohio Feb. 10, 2015)). A court may determine damages without holding an evidentiary hearing if

the damages are “capable of ascertainment from definite figures contained in the documentary

evidence or in detailed affidavits.” Parker-Billingsley, 2015 WL 4539843, at *1.

        To support its damage award request, Plaintiff submitted affidavits from its representatives

testifying that Defendant owes $906,450.31 pursuant to Article 12 of the Agreement, and that

Defendant has not paid any of the sum that is owed. Doc. No. 8-1 at PageID 89-90; Doc. No. 6-1

at PageID 75. By way of these affidavits and the language of the Agreement, Plaintiff has

sufficiently proven its requested damages of $906,450.31.

        Plaintiff additionally requests costs of suit, including reasonably attorneys’ fees, and pre-

judgment and post-judgment interest. If Plaintiff would like the Court to consider an award of

these sums, Plaintiff shall file an appropriate motion within thirty (30) days.

                                                 V.

        Having reviewed the pleadings and evidence in this case, and being fully satisfied

therewith, the Court finds that the prerequisites for a declaratory judgment have been met.

Plaintiff’s motion for default judgment (Doc. No. 8) therefore is GRANTED.

        Accordingly, in light of the foregoing, the Court GRANTS Plaintiff’s motion for a default

judgment and instructs the Clerk to issue a declaratory judgment against Defendant as follows:

SPG Institute, Inc. shall pay damages for breach of contract in the amount of $906,450.31.

   IT IS SO ORDERED.

Date:   August 17, 2021                                s/ Michael J. Newman
                                                      Hon. Michael J. Newman
                                                      United States District Judge



                                                 7
